FILED
                            NOT FOR PUBLICATION                             DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANTHONY J. BURRIOLA,                             No. 12-16955

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00168-LRH-
                                                 WGC
  v.

STATE OF NEVADA; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Nevada state prisoner Anthony J. Burriola appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action alleging civil rights violations

as a sanction under its inherent powers. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Doi v. Halekulani Corp., 276 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1131, 1140 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by imposing terminating

sanctions against Burriola after giving him notice and an opportunity to be heard

because Burriola willfully and in bad faith filed an unauthorized declaration on

behalf of a correctional officer purporting to admit illegal conduct against Burriola,

failed to justify his actions, and tried to withdraw the declaration without recanting

the false statements underlying it. See Chambers v. NASCO, Inc., 501 U.S. 32, 43-

45 (1991) (recognizing courts’ inherent power to impose sanctions, including

outright dismissal, for conduct that abuses the judicial process).

      We reject Burriola’s contentions that defendants admitted to filing

fraudulent documents in conspiring against him, that correctional officer Jenkins

was “found guilty of terroristic threats” to Burriola, that the district court did not

consider his objections to the magistrate judge’s report and recommendation, that

the magistrate judge conspired with defendants or improperly advocated the

imposition of sanctions, that the imposition of sanctions denied him access to

courts and due process, and that the Uniform Commercial Code and various

principles of international contract law somehow authorized his conduct.

      We do not address issues raised for the first time on appeal regarding the

alleged denial of library services at Burriola’s current prison. See Padgett v.


                                            2                                     12-16955
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Burriola’s “Motion for Leave to Use Original Record,” filed on April 19,

2013, is granted. See Fed. R. App. P. 24(c).

      Defendants’ requests to strike portions of Burriola’s opening brief and to

impose further sanctions upon him, set forth in their answering brief, are denied.

      AFFIRMED.




                                          3                                   12-16955